DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 10-15 are pending. Claim 1 is currently amended and claims 10-15 are new. Claims 2-9 are cancelled.
In view of the amendment filed 01/25/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 9/29/2021:
Objection to the specification
Double patenting rejections
Rejection of claims 1-6 under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b)
Rejection of claim 1 under 35 U.S.C. 102(a)(1) and (a)(2) over Fudim
Rejection of claims 2-6 under 35 U.S.C. 103
The new grounds of rejection are necessitated by claim amendments.

Claim Objections
Claim 15 is objected to because of the following informalities:  in claim 15, polyvinylidene fluoride (PVDF) is listed twice as a polymer option.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crespo Vázquez et al., US 20150277146 A1 (“Vazquez”) in view of Moore et al, US 20160200052 A1 (“Moore”).

Regarding claim 1, Vazquez teaches a three-dimensional printing system for fabricating a three-dimensional (3D) article comprising: a resin vessel for containing a photocurable resin having an upper resin surface (container 80 holding flowable radiation-polymerizable material 21, Fig. 2, [0117]); a motorized build plate for supporting the 3D article in the photocurable resin (substrate support 70 with position and movement controls, Fig. 2, [0023], [0072], [0118], [0145]); an imaging bar (irradiation assembly 30 comprising at least one irradiating beam, Figs. 1-2, [0018]-[0019]) including: a plurality of light emitting devices for emitting light generally downwardly (radiation sources may be LEDs [0080]-[0091], may include an array of light sources [0099], Figs. 1-2); a layer of collimation and/or focusing optics that overlay the light emitting devices (irradiating energy collimated by optics before reaching radiation-polymerizable material [0099]; control optics 34 may include collimating optics [0122], Fig. 3); and a transparent plate overlaying the layer of collimation and/or focusing optics (light-transmissive cover plate 36, Fig. 3, [0123]). 
Vazquez teaches an array of light sources ([0099]), and that the multiple irradiating beams may be coaxial ([0080]). While Vazquez does not explicitly disclose the structure of the light emitting devices arranged along an axis, an obvious configuration for two or more LEDs or other array of light sources ([0091]) would be along an axis. Along an axis would be a straightforward configuration for an array or two or more light emitting devices and effect the coaxial irradiating beams taught by Vazquez. It would have been obvious to one of ordinary skill in the art to arrange the light emitting devices of Vazquez along an axis in order to produce coaxial irradiating beams. 
Vazquez teaches the transparent cover plate 36, which protects the optics and radiation delivery system of the irradiation assembly 30 from contact with the flowable radiation-polymerizable material while the end of the irradiation assembly is immersed within the polymerizable material, may further comprise coatings, treatments or other intrinsic material properties that reduce or inhibit adhesion of the material to its outer surface ([0123]). This can be important to maintain the desired irradiation properties if the cover plate may be in contact with the material as shown ([0123]). Vazquez teaches that such coatings, treatments, or materials should be selected based on the polymerizable material used and could be e.g., fluorinated or have other relevant properties ([0123]). The cover plate may also have a removable coating or protector to prevent or reduce unwanted build-up of material ([0123]). Vazquez does not further define these structures associated with the cover plate, such as the coatings, treatments, or removable protectors, and therefore does not explicitly disclose a transparent sheet overlaying the transparent plate and a spacer plate between the transparent plate and the transparent sheet, the spacer plate defining gas channels between the transparent plate and the transparent sheet configured to carry a 
In the same field of endeavor, Moore teaches a system including the individual features of the claim elements but in a bottom-up arrangement (light is emitted upwardly). Moore teaches a transparent sheet meeting Vazquez’s desired material to reduce/inhibit adhesion to the surface (flexible, optically transparent, gas-permeable sheet positioned on the base [0008], such as a fluorinated material [0280]) overlaying a transparent plate (rigid, optically transparent, gas-impermeable planar base [0008]), together called the “build plate,” at the interface between the light source and the resin material ([0034], [0116]). Moore teaches the configuration includes a gas flow enhancing feature comprising a channel layer defining channels therein, so the build plate can be configured to allow a polymerization inhibitor to reach the build surface ([0008], [0010], [0125], [0252], [0267]). Moore teaches numerous configurations to maintain a gap between the base and the permeable sheet in order to increase gas flow at the permeable sheet ([0252], Figs. 30-49). One technique is by incorporating additional gas flow enhancing features into the build plate, such as any structure that creates gaps or voids for gas flow, for example a gas permeable adhesive layer or a gas permeable channel layer ([0267]-[0300], Figs. 36-49). The figures include a variety of options but all involve at least one sheet of material which physically separates the transparent plate from the transparent sheet and defines gas channels within the layer to carry a gaseous inhibitor to the permeable sheet and thus to the build region ([0273]). The invention allows for creating a dead zone, analogous to the claimed depletion zone, and a gradient of polymerization zone within the system (Fig. 1).
It is noted that while the terminology of spacer plate may be intended to imply a specific structure, the common definition of plate is a smooth flat thin piece of material (Merriam-Webster). The specification provides only that the spacer plate defines gas channels [00024] and the drawing showing spacer plate 44 shows the same. Absent further detail in the specification regarding the construction of the spacer plate, the gas permeable layer provided between the transparent plate and transparent sheet of Moore is considered to meet the limitation as it serves the same function of defining gas channels in the 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transparent cover plate of Vazquez to incorporate the transparent build plate structure of Moore, including a transparent sheet overlaying the transparent cover plate with a spacer plate between them defining gas channels configured to carry a gaseous inhibitor because Moore teaches this structure is used for creating a dead zone at the build region and effectively reducing adhesion of a resin to the surface, as preferred by Vazquez.

Regarding claim 10, Vazquez further teaches the transparent plate is a glass plate (cover plate may be a glass plate depending on the preferred light transmittance [0123]).

Regarding claim 11, Vazquez in view of Moore teach the three-dimensional printing system of claim 1 as set forth. Vazquez teaches the energy may be filtered or chopped before reaching the radiation-polymerizable material ([0099]), but does not explicitly disclose a mask layer. Moore teaches preferably including a pattern-forming element such as a mask element used with the light source ([0126]). The location of the mask layer on the transparent plate would be an obvious location in order to physically support the mask between the light source and the polymerizable material (see irradiation assembly 30 of Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irradiation assembly of Vazquez to include a mask layer on the transparent plate in order to provide the capability of filtering or chopping the irradiating energy as taught by Vazquez or for pattern-forming as taught by Moore. 

Regarding claim 13, Vazquez in view of Moore teach the limitations of claim 11. Neither reference teaches the mask layer is between the transparent plate and the spacer plate.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irradiation assembly including a mask at the transparent plate taught by Vazquez in view of Moore to specify the mask layer is between the transparent plate and the spacer plate in order to provide the predictable result of masking the light before it reaches the polymerizable material.

Regarding claim 14, Vazquez in view of Moore teach the limitations of claim 1. Vazquez states that materials that reduce or inhibit adhesion of the polymerizable material to the outer surface of the irradiation assembly are preferred ([0123]) but is silent regarding the material of the transparent sheet.
Moore teaches the transparent sheet is a polymer sheet having a chemical resistance to the photocurable resin while allowing transmission of oxygen as the gaseous inhibitor (oxygen-permeable materials [0116], polymers which do not swell in contact with the liquid resin [0117]). It would have been obvious to one of ordinary skill in the art at the time of filing to use the material taught by Moore because the material would maintain its structure in use and allow transmission of oxygen which is a known polymerization inhibitor ([0111]).

Regarding claim 15, Vazquez in view of Moore teach the limitations of claim 14. Vazquez is silent regarding the material of the transparent sheet. 
([0117], [0122], [0279]-[0280]). It would have been obvious to one of ordinary skill in the art at the time of filing to use one of the polymers taught by Moore because they are thin, flexible, and semipermeable and would allow for the passing of a polymerization inhibitor to the build surface ([0122]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez in view of Moore as applied to claim 11 above, and further in view of Lawless et al., US 20210291436 A1 (“Lawless”).

Regarding claim 12, Vazquez in view of Moore teach the limitations of claim 11. Neither reference teaches the mask layer is a metal layer formed upon the transparent plate.
In the same field of endeavor, Lawless discloses an additive manufacturing device including one or more light sources, a vessel containing a volume of photopolymer print material and a transparent base through which light can enter the vessel to cure a portion of the volume of print material ([0004], [0061]). Lawless teaches the use of masks defining patterns associated with layers of a 3D object that are positioned between the light source and the transparent base to control a pattern of the light that is received through the transparent base and therefore the pattern of the cured portion of print material ([0004]). Lawless teaches the masks can be formed of substrates including metal ([0115]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the irradiation assembly including a mask taught by Vazquez in view of Moore to specify the mask layer is a metal layer because it is known to use metal for the same purpose to predictably filter light, as taught by Lawless.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Previously rejected claims 2-6 have been cancelled and therefore arguments were not presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./
Examiner, Art Unit 1754                                                                                                                                                                                           

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754